Citation Nr: 1827444	
Decision Date: 05/02/18    Archive Date: 05/14/18

DOCKET NO.  08-33 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for a spine disability, to include as secondary to a service-connected left knee disability.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Mukherjee, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1967 to April 1980.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California. 

The Veteran testified before the undersigned Veterans Law Judge (VLJ) in August 2011.  

The Veteran was represented by the Military Order of the Purple Heart.  However, in a March 2018 correspondence, he revoked his designation of that organization as his representative and indicated that he would be proceeding pro se. 

The Board most recently remanded the Veteran's claims in March 2013.  As discussed further below, the Board's directives regarding the Veteran's claims have not been substantially completed, and remand is required.  Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Following a March 2013 Board remand, the Veteran was afforded a VA examination in April 2016 to assess the etiology of his spine disability  Specifically, the examiner was to address whether the Veteran's spine disability was cause or aggravated by his service-connected knee disability.  However, the Board finds the examination inadequate for adjudication as the examiner provided no explanation for his rationale in his April 2016 examination report and subsequent November 2016 addendum opinion.  In addition, the examiner did not address whether the Veteran's spine disability is aggravated by his knee disability, and therefore the opinion is inadequate.  See El-Amin v. Shinseki, 26 Vet. App. 136, 140-41 (2013); Allen v. Brown, 7 Vet. App. 439 (1995).  Based on the foregoing, the Board finds that a new VA examination is warranted.

A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the Board's remand order.  Stegall, 11 Vet. App. at 270-71.  As prior remand orders were not complied with, and in accordance with Stegall, remand for full compliance with the Board's prior remand is warranted.  In this case, the Board finds that this claim must be sent back again for an addendum opinion which addresses the questions asked in the prior remand.

In addition, any decision with respect to the claim remanded herein may affect the claim for TDIU.  These issues are inextricably intertwined because a hypothetical grant of service connection could significantly change the adjudication of the TDIU issue.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Therefore, consideration of entitlement to TDIU must be deferred until the intertwined issue is either resolved or prepared for appellate consideration.  Id.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request authorization to obtain any outstanding records pertinent to his claims, including any private treatment records following proper VA procedures (38 C.F.R. § 3.159 (c)).

2.  Afford the Veteran a VA spine examination by the appropriate clinician to assess the nature and etiology of his spine disability.  The entire claims file must be made available to the clinician, and the opinion should include discussion of the Veteran's documented medical history and assertions.  If possible, the appropriate Disability Benefits Questionnaire (DBQ) should be used.  After conducting a thorough examination of the Veteran and performing any clinically indicated diagnostic testing, the examiner should provide a response to the following questions:

i.)  Is it at least as likely as not (a fifty percent probability or greater) that the Veteran's spine disability is caused by his service-connected knee disability?

ii.) If not, is it at least as likely as not (a fifty percent probability or greater) that the Veteran's spine disability is aggravated (permanently worsened beyond its natural progression) by his service-connected knee disability?

If aggravation is found, please identify to the extent possible the baseline level of disability prior to the aggravation and determine what degree of additional impairment is attributable to aggravation of the spine disability by the service-connected disability.

iii.)  If the answers to the previous questions are negative, is it at least at likely as not (a fifty percent probability or greater) that the Veteran's spine disability began in service, or is otherwise related to a disease, event, or injury in service?

The examiner must provide a complete rationale for any opinion provided.  The absence of evidence of treatment for the aforementioned disability in the Veteran's service treatment records cannot, standing alone, be a sufficient rationale for providing a negative opinion.  The examiner is also advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically considered in formulating any opinions.  If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.

In making a determination, the examiner is requested to consider: a.) the July 2008 Letter from Dr. G.S.K.; b.) the August 2008 Letter from registered nurse V.A.L.; and c.) the August 2011 Board videoconference hearing transcript. 

3.  Finally, after completing the above actions, as well as any other development that may be warranted, the RO must readjudicate the Veteran's claims, to include TDIU, in light of all the evidence of record.  

If the Veteran's combined disability evaluation does not meet the regulatory criteria for consideration of a schedular TDIU, the AOJ must consider whether referral of the Veteran's TDIU claim to the Director of Compensation Service for extraschedular consideration is appropriate.  38 C.F.R. § 4.16(b) (2017).  

If any benefit on appeal remains denied, a Supplemental Statement of the Case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all issues that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




